DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US 2003/0060277) in view of Englman et al (US 2012/0115581) and Goldberg et al (US 5,823,879).
Re claim 1, Webb discloses an electronic gaming device (fig. 1, 10a) comprising:	a plurality of display areas (fig. 11A, screen 32 contains a plurality of display areas, such as wheels 206, 208, goal display 210, score display 212, and status window 214);	one or more paylines formed on at least a portion of the plurality of display areas (fig. 9B, payline 56 on reels 34)	a memory (fig. 2, 40) including one or more mission game play structures (par. [0053], memory device 40 stores program code and data); and	a processor (38);	wherein the processor is configured to determine a mission outcome for a mission game play and display a mission status on a mission meter (fig. 11A, the mission outcome for mission game play is displayed in goal window 210, with the player’s current score at window 212).	However, Webb is silent on determining a player’s level and determining a pool of available missions based on the determined level. Englman teaches a wagering gaming system similar to Webb in which missions are offered to players (fig. 4). Each of these missions have an associated difficulty, e.g. “Supereasy!” and “Not so easy!” and discussed in further detail in par. [0052] which determines the relative difficulty of succeeding said mission. Since the player chooses their level, the mission game play 
Re claim 2, Webb discloses the mission game play structure is based on criteria selections (fig. 11A, the criteria selected by the game being a goal score of 40 points).
Re claim 3, Webb discloses the mission game play structure is based on a selection by a player ([0013], the player accumulates points via player picks and choices).
Re claim 4, Webb discloses the mission achievement carries over to a next game play (figs. 11A-11F, as the player progresses through the game and reaches goal scores as displayed in goal display 210, the goal is updated to require higher and higher scores until the player is finally unable to reach the goal as shown in figs. 11C, 11F, and 11G).
Re claim 5, Webb discloses the mission achievement being reset to a baseline for a next game play ([0124], upon being awarded in the encore round, the goal is reset to zero).
Re claim 6, Webb discloses mission levels ([0110] to [0114], Webb discusses award levels, wherein the total award received by the player is the sum of award levels, where the figures illustrate a plurality of award levels increasing when players achieve the previous award level goal).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Englman and Goldberg as applied to claim 1 above, and further in view of McCarthy et al (US 2007/0099694).
Re claims 7-8, Webb has disclosed missions, but does not disclose the configuration of missions and mission levels as discussed by claims 7-8. Webb has .

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. While Applicant argues that Englman teaches the player choosing their level instead of the processor rendering the claims patentable over Englman, the Examiner respectfully disagrees. As shown in Englman, fig. 2, the gaming terminal used includes player input devices that are directly connected to the CPU of the computer In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only requires that missions are selected based on a player level based on the first player profile, but does not explicitly describe what needs to populate the player profile. With the teachings of Englman, Webb, and Goldberg, the player profile is used to determine the pool of available missions for selection by the player and therefore, meets the requirement for the claims.
	Regarding the argument that gameplay is not changing based on a player’s assigned level by the casino, even though this limitation is not present in the claim, the prior art teaches this limitation. Since the player chooses a difficulty level of the game, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715